                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


     JOSHUA B. TURNER and WILLIAM E.
     SMITH,
                                                       Case No. 3:17-cv-01260
             Plaintiffs,
                                                       Chief Judge Waverly D. Crenshaw, Jr.
     v.                                                Magistrate Judge Newbern

     PRISONER TRANSPORT SERVICE OF
     AM., et al.,

             Defendants.


  To:       The Honorable Waverly D. Crenshaw, Jr., Chief District Judge

                                REPORT AND RECOMMENDATION

            The Court’s referral order in this pro se prisoner action authorizes the Magistrate Judge to

  recommend disposition of any pretrial motions under 28 U.S.C. § 636(b)(1)(A) and (B) and to

  conduct further proceedings if necessary under Federal Rule of Civil Procedure Rule 72(b) and the

  Court’s Local Rules. (Doc. No. 11.) As explained below, Plaintiff William E. Smith has failed to

 respond to an order to show cause issued January 10, 2019. (Doc. No. 43.) Accordingly, it appears

  that Smith has abandoned his claims. The Magistrate Judge therefore RECOMMENDS that

     Smith’s claims be DISMISSED WITHOUT PREJUDICE under Federal Rule of Civil Procedure

  41(b) and Local Rule 41.01(b).

I.          Factual and Procedural Background

            On September 13, 2017, Smith and his co-plaintiff Joshua B. Turner filed this action pro

  se under 42 U.S.C. § 1983. (Doc. No. 1.) Smith and Turner allege that ten different corporate and

  individual defendants violated their civil rights while transporting them from North Carolina to




          Case 3:17-cv-01260 Document 44 Filed 02/12/19 Page 1 of 7 PageID #: 164
several other states. (Id.) Both Smith and Turner signed the complaint. (Id. at PageID# 18.) Both

Smith and Turner filed applications to proceed in forma pauperis. (Doc. Nos. 2, 6.)

       On March 28, 2018, the Court conducted an initial screening of Plaintiffs’ complaint in

accordance with the Prison Litigation Reform Act, 28 U.S.C. § 1915A, allowing their claims

regarding conditions of confinement and failure to provide medical treatment to proceed against

all defendants but dismissing their claims based on any defendant’s failure to respond to

grievances. (Doc. No. 10, PageID# 76–77.) The Court also granted Plaintiffs’ applications to

proceed in forma pauperis, warning each plaintiff “that his prosecution of this action will be

jeopardized if he should fail to keep the Clerk’s Office informed of his current address.” (Doc No.

11, PageID# 81.)

       On April 9, 2018, the Court received notice from the Chillicothe Correction Institution in

Chillicothe, Ohio that Smith had been paroled on December 8, 2017. (Doc. No. 13.) Smith has not

notified the Court of his new address; consequently, several mailings to Smith from the Clerk’s

Office have been returned as undeliverable. (Doc. Nos. 14, 16, 22, 28, 42.) On January 10, 2019,

the Court ordered Smith to show cause by January 24, 2019, why he should not be dismissed from

this case for failure to prosecute his claims and for failure to keep the Court informed of his current

address. (Doc. No. 43.) The Court warned Smith that failure to respond to the order to show cause

might result in a recommendation of dismissal. (Id.)

       Smith has not responded to the Court’s show cause order. (Doc. No. 43). The Court must

therefore determine whether dismissal of Smith’s claims is appropriate under Federal Rule of Civil

Procedure 41(b) and Local Rule 41.01(b).




                                     2
    Case 3:17-cv-01260 Document 44 Filed 02/12/19 Page 2 of 7 PageID #: 165
II.          Legal Standard

             Federal Rule of Civil Procedure 41(b) “confers on district courts the authority to dismiss

   an action for failure of a plaintiff to prosecute the claim or to comply with the Rules or any order

   of the Court.” Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 736 (6th Cir. 2008) (citing

   Knoll v. AT&T, 176 F.3d 359, 362–63 (6th Cir. 1999)); see also Link v. Wabash R.R. Co., 370 U.S.

   626, 630 (1962) (recognizing “the power of courts, acting on their own initiative, to clear their

   calendars of cases that have remained dormant because of the inaction or dilatoriness of the parties

   seeking relief”); Carpenter v. City of Flint, 723 F.3d 700, 704 (6th Cir. 2013) (“It is well settled

   that a district court has the authority to dismiss sua sponte a lawsuit for failure to prosecute.”).

   Dismissal for failure to prosecute is a tool for district courts to manage their dockets and avoid

   unnecessary burdens on opposing parties and the judiciary. See Schafer, 529 F.3d at 736 (quoting

   Knoll, 176 F.3d at 363). The Sixth Circuit therefore affords district courts “substantial discretion”

      regarding decisions to dismiss for failure to prosecute. Id.

             Courts look to four factors for guidance when determining whether dismissal under

      Rule 41(b) is appropriate: (1) the willfulness, bad faith, or fault of the plaintiff; (2) whether the

      defendant has been prejudiced by the plaintiff’s conduct; (3) whether the plaintiff was warned that

      failure to cooperate could lead to dismissal; and (4) the availability and appropriateness of other,

      less drastic sanctions. Knoll, 176 F.3d at 363 (citing Stough v. Mayville Cmty. Sch., 138 F.3d 612,

      615 (6th Cir. 1998)). Under Sixth Circuit precedent, “none of the factors is outcome dispositive,”

      but “a case is properly dismissed by the district court where there is a clear record of delay or

      contumacious conduct.” Id. (citing Carter v. City of Memphis, 636 F.2d 159, 161 (6th Cir. 1980));

      see also Muncy v. G.C.R., Inc., 110 F. App’x 552, 555 (6th Cir. 2004) (finding that dismissal with

      prejudice “is justifiable in any case in which ‘there is a clear record of delay or contumacious




                                           3
          Case 3:17-cv-01260 Document 44 Filed 02/12/19 Page 3 of 7 PageID #: 166
       conduct on the part of the plaintiff’” (quoting Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 591

       (6th Cir. 2001))). Because dismissal without prejudice is a relatively lenient sanction as compared

       to dismissal with prejudice, the “controlling standards should be greatly relaxed” for Rule 41(b)

       dismissals without prejudice where “the dismissed party is ultimately not irrevocably deprived of

       his [or her] day in court.” Muncy, 110 F. App’x at 556 (citing Nwokocha v. Perry, 3 F. App’x 319,

       321 (6th Cir. 2001)).

              This Court’s Local Rules provide that a pro se party “must keep the Court and opposing

       parties apprised of the pro se party’s current address and other contact information,” and explain

       that a pro se party’s failure “to timely notify the Court and opposing parties of any change in

       address may result in dismissal of the action with or without prejudice.” M.D. Tenn. R. 41.01(b)

       (dismissal for failure of pro se plaintiff to keep court apprised of current address). Where, as here,

       noncompliance with a local rule is a ground for dismissal, “the behavior of the noncomplying party

       [must] rise[] to the level of a failure to prosecute under Rule 41(b) of the Federal Rules of Civil

       Procedure.” Tetro v. Elliott Popham Pontiac, Oldsmobile, Buick & GMC Trucks, Inc., 173 F.3d

       988, 992 (6th Cir. 1999).

III.          Analysis

              Dismissal of this action is appropriate under Rule 41(b). The four relevant factors,

       considered under the “relaxed” standard for dismissals without prejudice, show a record of undue

       delay by Smith.

              A.      Fault

              A plaintiff’s actions demonstrate bad faith, willfulness, or fault where they “display either

       an intent to thwart judicial proceedings or a reckless disregard for the effect of [plaintiff’s] conduct

       on those proceedings.” Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (quoting Mulbah,




                                            4
           Case 3:17-cv-01260 Document 44 Filed 02/12/19 Page 4 of 7 PageID #: 167
261 F.3d at 591)). Smith actively pursued this litigation before his parole. (See Doc. Nos. 1, 6, 8.)

His failure to keep the Court apprised of his current address or otherwise participate in this

litigation after his release therefore appears to be of his own making. “Even where there is no clear

evidence of bad faith, failure to respond to a show cause order is indicative of willfulness and

fault.” Hatcher v. Dennis, No. 1:17-cv-01042, 2018 WL 1586235, at *1 (W.D. Tenn. Mar. 30,

2018); see also Estes v. Smith, No. 2:15-cv-95, 2018 WL 2308780, at *1 (E.D. Tenn. May 21,

2018) (attributing pro se prisoner plaintiff’s failure to return service packets or respond to show

cause order “to his own willfulness or fault”). This factor therefore supports dismissal.

       B.      Prejudice

       “A defendant is prejudiced by a plaintiff’s dilatory conduct if the defendant is ‘required to

waste time, money, and effort in pursuit of cooperation which [the plaintiff] was legally obligated

to provide.’” Carpenter, 723 F.3d at 707 (alteration in original) (quoting Harmon v. CSX Transp.,

Inc., 110 F.3d 364, 368 (6th Cir. 1997)); see also Schafer, 529 F.3d at 739 (same). Such prejudice

typically arises in the discovery context. See, e.g., Harmon, 110 F.3d at 368 (finding prejudice

where plaintiff failed to respond to defendant’s interrogatories and a related motion to compel);

Wright v. City of Germantown, No. 11-02607, 2013 WL 1729105, at *2 (W.D. Tenn. Apr. 22,

2013) (finding prejudice where defendant “expended time and money pursuing [plaintiff’s]

required initial disclosures and deposition testimony”). Discovery has not yet begun in this action,

and Turner continues to actively pursue his claims. Any prejudice to Defendants resulting from

Smith’s failure to prosecute is minimal and does not clearly support dismissal.

       C.      Prior Notice

       Whether a party was warned that failure to cooperate could lead to dismissal “is a ‘key

consideration’” in the Rule 41(b) analysis. Schafer, 529 F.3d at 740 (quoting Stough, 138 F.3d at




                                     5
    Case 3:17-cv-01260 Document 44 Filed 02/12/19 Page 5 of 7 PageID #: 168
   615). Here, the Court expressly warned Smith that failure to respond to the show cause order could

  result in a recommendation that his claims be dismissed. (Doc. No. 43, PageID# 163.) The Court

   also previously warned Smith that failure to keep the Clerk’s Office informed of his current address

   would jeopardize his prosecution of this action. (Doc No. 11, PageID# 81.) This factor therefore

   supports dismissal. Schafer, 529 F.3d at 740; see also Wright, 2013 WL 1729105, at *3 (granting

   motion to dismiss for failure to prosecute where court’s orders to show cause warned plaintiff “that

   her conduct could result in dismissal”).

          D.        Appropriateness of Other Sanctions

          The less-drastic sanction of dismissal without prejudice is available and appropriate here.

   Dismissal without prejudice balances the Court’s interest in “sound judicial case and docket

   management” with “the public policy interest in the disposition of cases on their merits.” Muncy,

   110 F. App’x at 557 n.5; see also Mulbah, 261 F.3d at 590–91. Such a sanction is particularly

   appropriate in cases of prolonged inactivity and where, as here, the plaintiff appears pro se. See

   Schafer, 529 F.3d at 737 (noting that courts apply the four-factor test “more stringently in cases

   where the plaintiff’s attorney’s conduct is responsible for the dismissal” (quoting Harmon, 110

   F.3d at 367)).

IV.       Recommendation

          Considering the above four factors, the Magistrate Judge RECOMMENDS that this action

   be DISMISSED WITHOUT PREJUDICE under Federal Rule of Civil Procedure 41(b) and Local

  Rule 41.01(b).

          Any party has fourteen days after being served with this report and recommendation to file

  specific written objections. Failure to file specific objections within fourteen days of receipt of this

  report and recommendation can constitute a waiver of appeal of the matters decided. Thomas v.




                                        6
       Case 3:17-cv-01260 Document 44 Filed 02/12/19 Page 6 of 7 PageID #: 169
Arn, 474 U.S. 140, 155 (1985); Cowherd v. Million, 380 F.3d 909, 912 (6th Cir. 2004). A party

who opposes any objections that are filed may file a response within fourteen days after being

served with the objections. Fed. R. Civ. P. 72(b)(2).

       Entered this 12th day of February, 2019.



                                                        ____________________________________
                                                        ALISTAIR E. NEWBERN
                                                        United States Magistrate Judge




                                     7
    Case 3:17-cv-01260 Document 44 Filed 02/12/19 Page 7 of 7 PageID #: 170
